OPINION OF THE COURT
Per Curiam.
Respondent Ephraim Frenkel was admitted to the practice *105of law by the Second Judicial Department on January 18, 1989, and at all times relevant herein has maintained an office for the practice of law within the First Judicial Department.
By affidavit dated June 3, 1992, which complies with 22 NYCRR 603.11, respondent, pursuant to 22 NYCRR 603.11, seeks an order permitting him to resign as a member of the Bar of the State of New York.
Respondent states that he is aware of a pending investigation or disciplinary proceeding in which he is alleged to have engaged in professional misconduct, that he submits his resignation freely and voluntarily, that he is not being subjected to coercion or duress, that he is fully aware of the implications of submitting his resignation and that he has determined that he cannot successfully defend himself against the charges.
Respondent acknowledges that a New York County indictment, which alleges, in substance, that respondent, on two occasions, possessed documents purportedly signed by attorneys in the New York State Attorney-General’s office knowing that they were forged and with intent to defraud, deceive or injure another, has charged him with two counts of criminal possession of a forged instrument in the second degree in violation of Penal Law § 170.25. Respondent acknowledges the truth of the charges and states that he has agreed to plead guilty to one count of criminal possession of a forged instrument in the third degree in full satisfaction of the indictment.
Respondent’s affidavit complies with 22 NYCRR 603.11, and the Departmental Disciplinary Committee supports respondent’s request.
Accordingly, respondent’s request to resign from the Bar of the State of New York is granted on consent, and his name is stricken from the roll of attorneys, effective immediately.
Sullivan, J. P., Carro, Rosenberger, Wallach and Ross, JJ., concur.
Respondent’s resignation is accepted, effective immediately, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York.